DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 5, 8, 12, 15, 19, 21-34 are allowed for the below reasons.
 	In regards to claim 1, the prior art of reference does not disclose singly or in combination to render a method receiving a third user operation setting a second keyword corresponding to saving a SMS message in a conventional SMS message storage area, wherein the second keyword is different than the first keyword and saving the first SMS message in the junk SMS message storage area responsive to receiving a first SMS message.
	In regards to claim 8, the prior art of reference does not disclose singly or in combination to render an electronic device to receive a third user operation to set a second keyword corresponding to saving a SMS message in a conventional SMS message storage area, wherein the second keyword is different than the first keyword and to save the first SMS message in the 
 	In regards to claim 15, the prior art of reference does not disclose singly or in combination to render a computer program product comprising instructions for storage on a non-transitory computer-readable medium to receive a third user operation to set a second keyword corresponding to saving a SMS message in a conventional SMS message storage area, wherein the second keyword is different than the first keyword and to save the first SMS message in the junk SMS message storage area responsive to receiving the first SMS.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K.  WILFORD SHAHEED whose telephone number is (469)295-9175.  The examiner can normally be reached on Monday-Friday 9 am-5pm; CST; ALT Friday. The fax phone number for the organization where this application or 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643